                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

   CRYSTAL V.L. RIVERS,                               )
                                                      )
          Plaintiff,                                  )
                                                      )
   v.                                                 )      Case No. 6:18-cv-00061
                                                      )
   UNITED STATES,                                     )
                                                      )
          Defendants.                                 )

    UNITED STATES’ MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION TO
      SUBSTITUTE THE UNITED STATES AS PARTY DEFENDANT FOR DEER,
            PRILLAMAN, THE INTERVAL REVENUE SERVICE, AND
                THE FEDERAL BUREAU OF INVESTIGATION

         The United States of America respectfully requests the Court substitute it as party

  defendant for Karen Deer, Mary Lou Prillaman, the Internal Revenue Service, and the Federal

  Bureau of Investigation with regard to Plaintiff’s claims under the Federal Tort Claims Act, 28

  U.S.C. § 2670 et seq.

         1. Deer and Prillaman are IRS employees who Plaintiff alleges negligently failed to indict
            and prosecute certain crimes of which she was a purported victim. Sec. Am. Compl.
            ¶¶ 194-195, 198, 256-63, 274, 329, 353, 404, 417. She alleges Deer and Prillaman were
            negligent “while acting within the scope of their office or employment by the [ ] IRS.”
            Id. ¶¶ 11, 16-17. She alleges they are liable for “failing to protect [her] and prosecute
            the parties they investigated.” Id. ¶ 162.

         2. The FTCA provides a limited waiver of sovereign immunity for tort actions against the
            federal government. A suit against the United States is the exclusive remedy for persons
            with claims for damages resulting from the negligent or wrongful acts or omissions of
            federal employees acting in their official capacity. 28 U.S.C. § 2679(b)(1). Under the
            Westfall Act, the only proper party defendant in an action against a federal employee
            acting in their official capacity is the United States. 28 U.S.C. § 2679(d)(1). When a
            tort suit names a federal employee as a defendant, the Attorney General or his designee
            can certify the employee was acting within the scope of their employment at the time
            of the conduct on which the suit is based. 28 U.S.C. § 2679(d)(2). The Attorney General
            has delegated certification authority to the United States Attorney. 28 C.F.R. § 15.4.
            Upon certification, the United States is substituted in place of the employee defendant.
            Hayden v. United States, 2002 WL 449755, at *4 (W.D. Va. Mar. 22, 2002) (Jones, J.);

                                                  1

Case 6:18-cv-00061-EKD-JCH Document 294 Filed 11/12/19 Page 1 of 3 Pageid#: 6580
             see also Smith v. United States, 2018 WL 6422473, at *1 (W.D. Va. Dec. 6, 2018)
             (Dillon, J.)

         3. The United States Attorney for the Western District of Virginia, Thomas T. Cullen, has
            certified that Deer and Prillaman were acting within the scope of their employment at
            all times related to the allegations in this case. Certification, Ex. 1. The United States
            is properly substituted for Deer and Prillaman as to Plaintiff’s tort claims, and all claims
            against Deer and Prillaman in their official capacities must be dismissed for lack of
            subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1).

         4. The IRS and the FBI also are not proper defendants in FTCA actions. “The authority
            of any federal agency to sue and be sued in its own name shall not be construed to
            authorize suits against such federal agency on claims which are cognizable under
            section 1346(b) of this title, and the remedies provided by this title in such cases shall
            be exclusive.” 28 U.S.C. § 2679. Because the FBI and the IRS are not proper parties to
            this case, all claims against them should be dismissed under Federal Rule of Civil
            Procedure 12(b)(1). 1
         The United States respectfully requests entry of the accompanying proposed Order

  dismissing this action against Defendants Deer and Prillaman, and substituting the United States

  for the FBI and the IRS.

                                                        Respectfully submitted,

                                                        THOMAS T. CULLEN
                                                        United States Attorney


  Date: November 12, 2019                               /s/ Sara Bugbee Winn
                                                        Sara Bugbee Winn
                                                        Assistant United States Attorney
                                                        Virginia State Bar No. 35924
                                                        Western District of Virginia
                                                        P. O. Box 1709
                                                        Roanoke, VA 24008-1709
                                                        Tel: (540) 857-2250
                                                        Fax: (540) 857-2283
                                                        Email: sara.winn@usdoj.gov



  1
   The claims remaining in this case against Federal actors are Plaintiff’s tort claim against the
  United States and Plaintiff’s constitutional claims against Deer and Prillaman in their individual
  capacities, which will all be the subject of a Motion to Dismiss.
                                                   2

Case 6:18-cv-00061-EKD-JCH Document 294 Filed 11/12/19 Page 2 of 3 Pageid#: 6581
                                   CERTIFICATE OF SERVICE

         I hereby certify that on November 12, 2019, I caused a true copy of the foregoing Motion

  to Substitute the United States of America as Party Defendant for Karen Deer, MaryLou Prillaman,

  Internal Revenue Service, and the Federal Bureau of Investigation to be electronically filed with

  the Clerk of the Court using the CM/ECF system, and mailed a copy thru the United States Postal

  Service to the following non-CM/ECF participant:

         Crystal VL Rivers
         3831 Old Forest Road, Suite 6
         Lynchburg, VA 24501


                                                      /s/ Sara Bugbee Winn
                                                      Sara Bugbee Winn
                                                      Assistant United States Attorney




                                                 3

Case 6:18-cv-00061-EKD-JCH Document 294 Filed 11/12/19 Page 3 of 3 Pageid#: 6582
